Citation Nr: 1747361	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for loss of the use of the right foot with loss of the right heel pad, fixation of the right calcus, pes planus and hallux valgus.

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to June 30, 2008.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.

In November 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing.  A transcript of that hearing has been associated with the record.

These matters were previously before the Board in March 2015 and were remanded for further development.  The RO subsequently issued rating decisions that established an earlier effective date of June 30, 2008, for the right foot disability and granted entitlement to TDIU, also effective June 30, 2008.


FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's right foot was manifested by symptoms and functional impairment approximating loss of use of the foot, but the foot has not been amputated.

2.  Prior to June 30, 2008, the Veteran's combined rating was 20 percent.  TDIU was granted based on service-connected disabilities with effective dates of June 30, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for the loss of the use of the right foot have not been met or approximated from November 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5167 (2016).

2.  The criteria for entitlement to TDIU prior to June 30, 2008, have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.340, 3.341, 3.400, 4.16, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's loss of his right foot has been evaluated under 38 C.F.R. § 4.71a, DC 5167 under the criteria for evaluating amputations of a lower extremity.  Pursuant to DC 5167 a 40 percent rating is warranted for loss of the use of a foot.  This is the maximum rating available under DC 5167.

The remaining DC's associated with evaluating amputations of a lower extremity in excess of 40 percent disabling involve actual amputations.  These include DC 5164 for amputation not improvable by prosthesis controlled by natural knee action, DC 5163 for a leg amputation with a defective stump and recommended amputation of the thigh, DC 5162 for amputation of the middle or lower third of the thigh, DC 5161 amputation of the upper third of the thigh or one-third of the distance from perineum to the knee joint measured from the perineum, and DC 5160 for amputation of the thigh with loss of extrinsic pelvic girdle muscles. 

Other DC's associated with evaluating disabilities of the feet are available under 38 C.F.R. § 4.71a.  The only DC's available for a rating in excess of 40 percent disabling fall under DC 5276 for pronounced acquired bilateral flatfeet not improved by orthopedic shoes or appliances, and DC 5278 for bilateral marked acquired claw feet.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent disabling for loss of use of the right foot.  The symptoms and functional impairment of the loss of the right foot are fully encompassed by the 40 percent rating under DC 5167.  The schedular criteria for rating disabilities of amputations of the lower extremity reasonably describe all symptoms and functional impairment associated with the loss of use of the right foot.  For the entire period on appeal the loss of use of the Veteran's right foot has been a result of the impact of a combination of severe foot disabilities that together cause loss of use of the Veteran's right foot.

The symptomatology that has collectively caused the loss of use of the Veteran's right foot consists of chronic pain, loss of the heel pad, pes planus, hallux valgus, swelling, fatigue, and weakness.  As stated above the Veteran's right foot has not been amputated.  Furthermore, at no point during the Veteran's post-service medical history, to include in the VA and private examinations of record, has a medical professional opined that amputation of the Veteran's right foot would be necessary or beneficial.  A May 2012 private opinion from Dr. F.C. indicates that the long-term options were limited regarding the Veteran's right foot but included the possibility of surgery to remove the screw and attempt to "remodel some of the calcaneus."  However, notably Dr. F.C. did not endorse amputation and further stated that surgery would not help with soft tissue loss and could actually make it worse.  The only beneficial option identified by Dr. F.C was shoes with extra padding to reduce pressure.

In a May 2012 hearing before a Decision Review Officer at the Muskogee RO the Veteran did state that his foot had got to the point where "a lot of times [he][felt] better if it was gone, if it was cut off."  April 2013 VA orthopedic treatment records indicate that the Veteran wanted amputation considered as a possible option.  This was reiterated by the Veteran's attorney in a November 2013 statement as a demonstration of the level of severity of pain the Veteran's right foot manifested with.  In November 2013 the Veteran testified before the undersigned VLJ and stated that he was still considering amputation but was not convinced that it would be worthwhile if he were to still feel "phantom pain."  However, VA treatment records from June 2015 indicate that the Veteran was being fitted with custom orthotic boots to protect the Veteran's foot from vulnerability to amputation.  

The Board first notes that, while it has reviewed all evidence of record and acknowledges there is evidence of severe pain and loss of use of the Veteran's right foot, he is already receiving the maximum rating allowed for loss of use of his right foot.  For rating purposes the Veteran's right foot has been considered to be the functional equivalent of amputated despite no actual amputation having been performed.  See 38 C.F.R. § 4.71a, DC 5167.  Therefore, the only way a higher rating may be warranted for the Veteran's loss of use of the right foot is if the evidence shows that his right foot was amputated without improvement by a prosthesis controlled by his natural knee action, amputation rendering a defective stump, or bilateral pes planus or claw feet.  To that end, the Board observes that no evidence suggests that the Veteran has had a right foot amputation or that he has a bilateral pes planus or claw foot condition.

Consequently, the Board finds that the weight of evidence shows that, while the Veteran has loss of the use of his right foot, it is not shown to be productive of such severe disability as to warrant a rating in excess of 40 percent based on amputation, or a severe bilateral foot disability.  Therefore, it most closely approximates the criteria contemplated by a 40 percent rating for loss of use of the right foot under DC 5167, and a higher rating is not warranted.

II.  TDIU

In a January 2016 rating decision, TDIU was awarded, effective January 18, 2011, the date of a claim for TDIU.  In that rating decision, the RO noted that this represented a complete grant of benefits.  The Veteran disagreed with the effective date and perfected that appeal.  His representative argued that he was entitled to TDIU in June 2008.  In a June 2017 rating decision, the effective date was changed to June 30, 2008, the date the Veteran met the schedular criteria.  

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 

While the Veteran submitted his specific claim for TDIU in January 2011, a claim for TDIU arises from a grant of service connection for the loss of use of the right foot and related disabilities, which was effective June 30, 2008.  The RO specifically noted that TDIU was warranted because of the right foot disabilities and the Veteran met the schedular requirements for TDIU as of that date.  While the record establishes that the Veteran was unemployed prior to that date, service connection for the disabilities which resulted in TDIU had not been awarded.  Thus, the June 30, 2008, effective date encompasses the entire period on appeal.  Accordingly, entitlement to TDIU prior to June 30, 2008 is not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent disabling for loss of the use of the right foot with loss of the right heel pad, fixation of the right calcus, pes planus and hallux valgus is denied.

Entitlement to TDIU prior to June 30, 2008, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


